Title: To James Madison from Louis-André Pichon, 19 April 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


19 April 1802, Georgetown. In his letter of 4 Jan. 1802, Pichon reported on the affair of the French ship Cassius, sequestered by the U.S. at Philadelphia in 1795, abandoned by the French minister, Adet, and subsequently sold. Requests restitution.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). 1 p.; in French; dated 29 Germinal an X. In a clerk’s hand, signed by Pichon.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:368 and n. 2.


